Citation Nr: 1447554	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-04 634	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE
 
Entitlement to an effective date earlier than February 10, 2010 for the grant of service connection for lumbar disc disease.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from November 1972 to September 1976.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2011 rating decision of the VA Regional Office in Columbia, South Carolina that granted entitlement to service connection for lumbar disc disease and assigned an effective date of February 10, 2010.  The Veteran appeals for an earlier effective date.
 
The Veteran was afforded a videoconference at the RO in April 2013 before the undersigned sitting at Washington, DC.  The transcript is of record.
 
 
FINDINGS OF FACT
 
1.  By a rating decision in October 1976, VA denied entitlement to service connection for a back disorder, claimed as a pinched nerve; the appellant was notified of the decision and apprised of his appellate rights in October 1976 but did not perfect a timely appeal. 
 
2.  The October 1976 rating decision is final.
 
3.  Service connection for lumbar disc disease was granted by rating action dated in September 2011, effective February 10, 2010, pursuant to the Veteran's claim to reopen received on the latter date.

4.  Following the October 1976 rating decision the Veteran did not submit a formal, informal or implied claim of entitlement to service connection for a back disorder prior to February 10, 2010.
 

 

CONCLUSION OF LAW
 
The October 1976 rating decision is final, and the criteria to establish a entitlement to service connection for a lumbar disorder were not met prior to  February 10, 2010. 38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)  

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met for the claim of entitlement to an earlier effective date for lumbar disc disease.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has also fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim. 
 
Pertinent law and regulations
 
Generally, the effective date of an evaluation and award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 
 
A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302 (2014).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  
 
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014). 
 
Factual Background and Legal Analysis
 
The pertinent facts of this case may be briefly stated.  A claim of entitlement to service connection for a "pinched nerve" in the lower back was received in September 1976.  In an October 1976 rating decision, VA denied entitlement to service connection for such on the basis that the condition was not noted at service discharge.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights.  He did not file an appeal.  Therefore, the decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014). 
 
The Veteran attempted to reopen the matter of entitlement to service connection for a low back disorder in a claim received on February 10, 2010.  Careful review of the evidentiary record does not reflect that the appellant presented any claim, either formal, informal or implied, requesting or evidencing a belief in entitlement to the benefit between the October 1976 rating decision and the February 10, 2010 claim.  The Veteran conceded as much during personal hearing in April 2013.  

Following development of the evidence after February 2010, service connection for lumbar disc disease was granted by rating action dated in September 2011, for which an effective date of February 10, 2010 was established.  This is the date of receipt of the reopened claim after final disallowance.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Given that the evidence of record reveals no suggestion of a claim to reopen being presented to VA for service connection for a lumbar disorder until February 10, 2010, the evidence provides no legal basis for an earlier effective date.  The governing legal authority is clear that, under the facts of this case, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER
 
Entitlement to an effective date prior to February 10, 2010 for the grant of service connection for lumbar disc disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


